Title: To John Adams from C. W. F. Dumas, 9 May 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 9e. May 1783.

Je viens de recevoir l’honorée vôtre du 1er. court. & j’y répons sur le champ.
Mr. Votre fils se comporte avec tout le sens & les manieres d’un hom̃e fait & bien élevé. Il est le favori de Made. Dumas, & nous témoigne que notre compagnie lui est aussi agréable, que la sienne l’est à nous. Il n’a point oublié sa Langue maternelle, parle fort bien le François, & peut se faire entendre en Allemand & en Hollandois. Il a eu la Compagnie pendant plusieurs jours ici de son Compagnon de voyage Mr. Hardouin du Havre, qui aura l’honneur de vous remettre une Lettre de sa part. Ils ont fait des promenades à cheval ensemble. Celles par la foire, que nous avons cette semaine, offrent un tableau mouvant & brillant, qui mérite que nous différions jusqu’à la prochaine, de philosopher dans le bois & en chambre. Mais dès Lundi prochain nous tâcherons d’imiter les Scipion & les Lællus.— Les Etats d’Hollande viennent de nous donner l’exemple, en se séparant ce matin, pour aller se reposer chez eux jusqu’à Mercredi 28, Mr. Van Berckel entre les bras de sa future, & les autres. . . . ils ne m’en ont point fait confidence.
Je sens parfaitement, Monsieur, la vérité de ce que vous dites dans les deux derniers paragraphes de votre Lettre;—& je trouve étonnant, com̃e vous, que nous ne recevions aucune nouvelle de l’Amérique, pas même la ratification de votre Traité du 7 Octobr. dernier.— Il est entré le 4 de ce mois un navire au Texel, the Congress, Jn. Keddy, de Philadelphie. Ma[is] s’il avoit quelque Dépeche, il me semble que je devrois déjà en savoir quelque chose.
Agréez, Monsieur, les respects de Ma famille & les assurances de celui avec lequel je suis / De votre Exce. / le très-humble & trèsobéis- / sant serviteur
Dumas

 
Translation
Sir
The Hague, 9 May 1783

I have just received your esteemed letter of 1 May and am replying at once.
Your son comports himself with all the sense and manners of a wellbrought-up young man. He is the favorite of Madame Dumas, and we have every indication that he finds our company as agreeable as we do his. He has not forgotten his mother tongue, speaks very good French, and can make himself understood in German and Dutch. For several days he enjoyed the company here of his traveling companion, Mr. Hardouin of Le Havre, who will have the honor of bringing you a letter from him. They went riding together. A promenade by the fair, which we have this week, presents so lively and brilliant a tableau that we are postponing until next week our philosophical discussions in the woods and in chambers. But from next Monday on we shall strive to emulate Scipio and Lællus. The States of Holland, which separated this morning, has just set us an example by going home to rest until Wednesday the 28th; Mr. Van Berckel in the arms of his future wife, and the others . . ., they have not confided in me.
I understand perfectly, sir, the truth of what you say in the last two paragraphs of your letter. And, like you, I am astonished that we have no news from America, not even the ratification of your treaty of 7 October last. On 4 May there came into the Texel the ship Congress, Jn. Keddy, from Philadelphia, but if it brought dispatches, I think I should have heard something by now.
Accept, sir, the respects of my family and the assurances of mine, with which I am your excellency’s very humble and very obedient servant
Dumas

